DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 07 June 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock (US 5613339) as evident by Italiane et al. (US 2009/0241450).
As to claim 1, Pollock discloses a deck plank which is a cover that is removably secured to a plank member. The cover may have sand deposited on or at least partially embedded in the upper surface of the cover to provide and increased coefficient of friction. As the plastic cover (see col. 5, lines 63-64) exits the extruder in semi-plastic or partially melted state, sand from a hopper embeds the cover (see col. 8, line 40 – col. 9, line 25). As to the limitation of using a UV resistant material, sand is considered a UV resistant material as evident by Italiane et al. (see 0123 and 0205). 
	As to claim 10, Pollock states the sand can be heated. 
	As to claim 13 and 20, the Pollock states the sand can be pressed into the surface to ensure uniform sand coating. 

As to claim 15, as the sand is falling from the hopper it is being conveyed by an air stream. 
As to claim 17, the sand is ejected from the hopper to the cover surface.
As to claims 18 and 19, the uv resistant material is sand.
Claim(s) 1, 10-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (GB 2030891) 
As to claim 1, Bowen et al. discloses a method of embedding particles into thermoplastic materials. The process comprises heating particles to a temperature higher than the melting point of the thermoplastic material and bombarding the thermoplastic material with the particles (see abstract). Bowen et al. states the material can be sand or cement powder (see abstract and Example 5).
As to claim 10, the UV resistant material is heated to obtain the heat and then provided to the outer surface of the thermoplastic material (see page 1, lines 23-42 and Examples).
As to claims 11 and 12, the heated material provides all of the heat (see Examples).  
As to claims 18 and 19, the material can be sand or cement powder (see abstract and Example). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 5492769) in view of Pollock (US 5613339) and Italiane et al. (US 2009/0241450).
As to claim 1, Pryor et al. discloses a method for improving scratch or wear resistance of a substrate by embedding and applying hard particles within the surface of the substrate creating a coating on its surface (see Figures1-4). Pryor et al. teaches the surface can be softened prior to application of the particles or after the application of the particles (see col. 4, lines 15-17). The substrate surface is softened using thermal means (see abstract). The substrate can include thermoplastic, thermoset plastics (see abstract) and the hard particles can include a variety of materials (see abstract, col. 6, lines 26-59).  Pryor et al. further teaches the particles can be applied with an additive such as UV stabilizers (see col. 7, lines 66-67). 
Pryor et al. fails to teach the particles is a UV resistant material as required by claim 1. 
However, the application of sand as a UV resistant material (UV stabilizer) to the surface of thermoplastic materials is taught by Italiane et al. (see 0123 and 0205). 
Pollock et al. discloses a process of embedding sand particles into the surface of a softened thermoplastic material and pressing the particles to ensure they are embedded (see col. 8, line 40 – col. 9, line 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Pryor et al. to include the use sand as a particle applied to the surface to provide UV stability as taught by Italiane et al. and Pollock et al. One would have been motivated to do so since both disclose adding UV resistant 
As to claims 2 and 3, Pryor et al. teaches the substrate can be softened prior to application of the particles (see col. 4, lines 15-17). Pryor et al. further teaches when the substrate is a thermoplastic substrate, a thermal means is used to heat the substrate near or slightly above the glass transition temperature to achieve the desired softening (see col. 7, lines 14-32). 
As to claims 4 and 5, Pryor et al. teaches softening using a thermal means with a thermoplastic substrate to heat the substrate near or slightly above the glass transition temperature to achieve the desired softening (see col. 7, lines 14-32). Pryor et al. discloses the use of polymethylmethacrylate which has a melting point of 160C and a glass transition of 90-110C therefore the substrate would be heated at a temperature below the melting point.
 As to claim 6, Pryor et al. states it is preferred that only the substrate surface is softened to prevent the hard particles from being embedded too deep into the substrate and the prevent thermal distortion of the substrate (see col. 8, lines 21-25). Pryor et al. fails to teach the temperature is at or above the melting point as required by claim 6. Pryor et al. does state the temperature will depend on the substrate being treated and should be necessary enough to affect softening. The temperature is a result effective variable that controls the adherence and depth of the particles applied. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed temperature depending on the substrate used in order to optimize the embedding of the particles especially since there no evidence of criticality in using the claimed range. 
As to claims 7-8, Pryor et al. fails to teach that only the upper 10% of the height of the plastic block is heated to a temperature about or above melting point of the plastic. Pryor et al. does state the desire to have the surface portion embedded with the particles while preventing thermal distortion (see col. 8, lines 21-43) and further discloses methods of minimizing the depth of the particles. It would have been obvious to one having ordinary skill in the art to use the claimed range of depth since Pryor teaches embedding in only the surface of the substrate and controlling the depth to prevent physical distortion of the substrate. 
As to claim 9, Pryor et al. teaches the substrate can be softened prior to application of the particles (see col. 4, lines 15-17).
As to claim 13 and 20, the UV resistant material (stabilizer) is embedded into the surface by pressing (see 42-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715